Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to interview summary prepared on 3/16/2021
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr.Li and  Ms. Chiarello on 3/16/2021.

The application has been amended as follows: 

1.         (Currently Amended) A method of operating on an integrated circuit (IC) wafer, comprising:
transmitting a power signal inductively to the IC wafer, the power signal powering wafer measurement circuitry disposed [[on]]in the IC wafer;
receiving a feedback signal inductively from the wafer measurement circuitry on the IC wafer;
monitoring a characteristic of the received feedback signal; and
performing an operation on the IC wafer based at least in part on the monitored
characteristic; removing layers of material from a surface of the IC wafer until the monitored characteristic reaches a threshold level.

2-3.   (Canceled)

4.         (Currently Amended) The method of claim [[3]]1, wherein the layers of material are removed using backgrinding or chemical mechanical polishing (CMP) techniques.

Ser. No.: 16/119,543                                                            1


(Currently Amended) The method of claim [[3]]1, wherein the feedback signal is generated by a resistance-capacitance (RC) oscillator, provided on the IC wafer, in response to the power signal and the monitored characteristic is a frequency of the feedback signal, and wherein the removing comprises:
ceasing the removal of layers of the IC wafer when the monitored frequency reaches a threshold frequency.

(Currently Amended) The method of claim [[3]]1, wherein the removing comprises:
determining a resistance of the material based at least in part on the monitored characteristic; and
ceasing the removal of layers of the IC wafer when the resistance of the material reaches a threshold resistance.

(Currently Amended) The method of claim [[3]]1, wherein the characteristic indicates a thickness of the material, and wherein the removing comprises:
determining a thickness of the IC wafer based at least in part on the monitored characteristic; and
ceasing the removal of layers of the IC wafer when the thickness of the IC wafer reaches a threshold thickness.

(Currently Amended) A method of operating on an integrated circuit (IC) wafer, comprising:
transmitting a plurality of power signals inductively to the IC wafer, the plurality of power signals powering a plurality of wafer measurement circuits disposed [[on]]in the IC wafer, wherein each of the power signals is transmitted to a different region of the IC wafer;
inductively from each of the wafer measurement circuits on the IC wafer;
monitoring a characteristic of each of the received feedback signals; and

Ser. No.: 16/119,543                                                        2


performing an operation on the IC wafer based at least in part on removing layers of material from a surface of the IC wafer until the monitored characteristic for at least one each of the received feedback signals reaches a threshold level.

9-10. (Canceled)

(Currently Amended) The method of claim [[10]]8, wherein the removing comprises:
determining, for each of the received feedback signals, a resistance of the material in a corresponding region of the IC wafer based at least in part on the monitored characteristic; and
ceasing the removal of layers of the IC wafer when the resistance of the material reaches a threshold resistance in at least one of the regions of the IC wafer.

(Original) The method of claim 11, wherein the ceasing comprises:
ceasing the removal of layers of the IC wafer only when the resistance of the material reaches the threshold resistance in each of the regions of the IC wafer.

(Currently Amended) The method of claim [[10]]8, wherein the removing comprises:
determining, for each of the received feedback signals, a thickness of the IC wafer in a corresponding region based at least in part on the monitored characteristic; and
ceasing the removal of layers of the IC wafer when the thickness of the IC wafer reaches a threshold thickness in at least one of the regions.

(Original) The method of claim 13, wherein the ceasing comprise ceasing the removal of layers of the IC wafer only when the thickness of the IC wafer reaches the threshold thickness in each of the regions.

15–20. (Canceled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor sugguest  “ a method of operating on an integrated circuit (IC) wafer, comprising: transmitting a power signal inductively to the IC wafer, the power signal powering wafer measurement circuitry disposed in the IC wafer; receiving a feedback signal inductively from the wafer measurement circuitry on the IC wafer; monitoring a characteristic of the received feedback signal; and performing an operation on the IC wafer based at least in part on the monitored characteristic; removing layers of material from a surface of the IC wafer until the monitored characteristic reaches a threshold level.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This correction of allowability is based on the newly found reference Howald et al (US 2019/0259674) teaches similar process but for etching. Howald et al does not teach the power signal powering wafer measurement circuitry disposed in the IC wafer as claimed in claim 1  (see abstract, fig1A, 1B, 11 and related description)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677.  The examiner can normally be reached on 8am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816